


EXHIBIT 10.1
    
CHANGE IN CONTROL AGREEMENT
CLASS A-1




This Change in Control Agreement (the “Agreement”) is entered into as of
December 31, 2013, between Trinity Industries, Inc., a Delaware corporation (the
“Company”) and _____________ (the “Executive”).


WITNESSETH


WHEREAS, the Company’s Board of Directors has determined that it is appropriate
to reinforce and encourage the continued attention and dedication of members of
the Company’s management, including the Executive, to their assigned duties
without distraction in potentially disturbing circumstances arising from the
possibility of a Change in Control of the Company (as hereinafter defined); and


WHEREAS, in consideration for the benefits provided under this Agreement, the
Executive will continue to give his or her attention and dedication to his or
her duties with the Company;


NOW, THEREFORE, this Agreement sets forth the severance compensation which the
Company agrees it will pay to the Executive if the Executive’s employment with
the Company terminates under one of the circumstances described herein in
connection with a Change in Control of the Company.


1.    Term. This Agreement shall terminate, except to the extent that any
obligation of the Company hereunder remains unpaid as of such time, upon the
earliest of:


(a)    ________________, _____; provided, however, that, commencing on
__________________, _____ and on each anniversary date thereafter (each such
date, an “Anniversary Date”), the expiration date under this clause (a) shall
automatically be extended for one additional year unless, not later than the
December 31 immediately prior to such Anniversary Date, either party shall have
given written notice that it does not wish to extend this Agreement, but in no
event shall the expiration date under this clause (a) be earlier than the second
anniversary of the Effective Date of a Change in Control.


(b)    the termination of the Executive’s employment with the Company based on
death, Disability (as defined in Section 3(b) hereof) or Cause (as defined
Section 3(c) hereof); and


(c)    the voluntary resignation of the Executive for any reason other than Good
Reason (as defined in Section 3(d)).


2.    Change in Control.


(a)    Acceleration of Vesting and Extension of Exercise Rights of Equity
Compensation Upon a Change in Control. In addition to any provisions concerning
acceleration of vesting in any applicable plan or agreement relating to
equity-type compensation that may be outstanding between the Executive and the
Company or any subsidiary of the Company (including, without limitation, any
stock option agreement, restricted stock agreement, career share agreement,
bridge share agreement, performance incentive plan agreement, and performance
unit plan agreement), and notwithstanding any provision to the contrary in any
such plan or agreement, upon the Effective Date of a Change in Control all
units, stock options, incentive stock options, performance shares, performance
awards, and stock appreciation rights then held by the Executive shall
immediately become 100% vested and exercisable, and the Executive shall become
100%




--------------------------------------------------------------------------------




vested in all career shares, bridge shares, and shares of restricted stock, held
by or for the benefit of the Executive.


In addition to any provisions concerning extension of exercise rights in any
applicable plan or agreement relating to equity-type rights or compensation that
may be outstanding between the Executive and the Company or any subsidiary of
the Company (including, without limitation, any stock option agreement,
restricted stock agreement, career share agreement, bridge share agreement,
performance incentive plan agreement, and performance unit plan agreement), and
notwithstanding any provision to the contrary in any such plan or agreement,
upon the Effective Date of a Change in Control the Executive’s right to exercise
any previously unexercised options or other equity-type rights shall not
terminate until the latest date on which the option or other right granted under
such agreement would expire under the terms of such agreement but for the
Executive’s termination of employment; with respect to any incentive stock
option held by the Executive, if not exercised within three months after
termination of employment, such options shall immediately convert to
non-qualified stock options.


(b)    Acceleration of Vesting of Retirement and Deferred Compensation Benefits
Upon a Change in Control. In addition to any provisions concerning acceleration
of vesting in any applicable plan or agreement relating to retirement or
deferred compensation-type benefits that may be outstanding between the
Executive and the Company (including, without limitation, the Company’s Profit
Sharing Plan, Supplemental Profit Sharing Plan, and Deferred Compensation Plan
and Agreement), and notwithstanding any provision to the contrary in any such
plan or agreement, upon the Effective Date of a Change in Control all accounts,
interests, rights, and benefits of the Executive in any such plan or agreement
shall immediately become 100% vested and exercisable; however, such acceleration
shall not apply to the Company’s Pension Plan for Salaried Employees.
Notwithstanding the foregoing, in no event shall any acceleration of vesting
pursuant to this Section 2(b), to the extent required to comply with Section
409A the Internal Revenue Code of 1986, as amended (the “Code), (to prevent an
impermissible payment or acceleration of nonqualified deferred
compensation), change the time or form of payment of a benefit under any plan or
program that is subject to Section 409A of the Code.


(c)    No Other Compensation Paid Prior to Termination of Employment. Except as
provided in paragraphs (a) and (b) of this Section 2, no compensation shall be
payable or benefits provided under this Agreement unless and until (x) there
shall have been a Change in Control of the Company, and (y) the Executive’s
employment by the Company is terminated.


(d)    Definition of Change in Control. For purposes of this Agreement, a
“Change in Control” of the Company shall be deemed to have occurred if the event
set forth in any one of the following paragraphs shall have occurred:


(i)    any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 30% or more of the combined voting power
of the Company’s then-outstanding securities, unless the transaction resulting
in a Person becoming the Beneficial Owner of 30% or more of the combined voting
power of the Company’s then-outstanding securities is approved in advance by the
Company’s Board of Directors (sometimes hereafter referred to as the “Board”),
excluding any Person who becomes such a Beneficial Owner in connection with a
transaction described in clause (A) of paragraph (iii) below; or


(ii)    the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on December 31 2013,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election




--------------------------------------------------------------------------------




of directors of the Company) whose appointment or election by the Board or
nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on _____________, _____ or whose
appointment, election or nomination for election was previously so approved or
recommended; or


(iii)    there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (A) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) at least
60% of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates other than in
connection with the acquisition by the Company or its Affiliates of a business)
representing 30% or more of the combined voting power of the Company’s then
outstanding securities; or


(iv)    the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company, or a sale or disposition (whether by
reorganization, merger, consolidation, split-up, spin-off, split-off,
combination, subdivision, or other similar corporate transaction or event) by
the Company of all or substantially all of the Company’s assets (in one
transaction or a series of transactions within any period of 24 consecutive
months) other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity, at least 60% of the combined voting
power of the voting securities of which are owned by stockholders of the Company
in substantially the same proportions as their ownership of the Company
immediately prior to such sale. However, a sale or disposition by the Company of
all or substantially all of the Company’s assets to an entity (or two or more
entities in one transaction or a series of transactions within any period of 24
consecutive months), at least 60% of the combined voting power of the voting
securities of which are owned by stockholders of the Company in substantially
the same proportions as their ownership of the Company immediately prior to such
sale or disposition shall be considered a Change in Control of the Company for
purposes of this Agreement if the Executive is not offered employment with such
entity (or one of such entities) on terms comparable to those described in
Section 3(g) hereof. The sale or disposition of a subsidiary or a division of
the Company, or certain assets of the Company (or of a subsidiary of the
Company), shall not be a Change in Control unless any such transaction or series
of related transactions results in a sale or disposition by the Company of all
or substantially all of the Company’s assets as provided in subparagraph (iv)
above.


Notwithstanding the foregoing provisions of this Section 2(d), to the extent
required to comply with Section 409A of the Code, an event shall not constitute
a Change in Control for purposes of this Agreement unless such event also
constitutes a change in the Company’s ownership, its effective control or the
ownership of a substantial portion of its assets within the meaning of Section
409A of the Code.


For purposes hereof:


“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.


“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.




--------------------------------------------------------------------------------






“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.


“Person” shall have the meaning given in Section 3(a) (9) of the Exchange Act,
as modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities or (iv) a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.


(e)    Definition of Effective Date of a Change in Control. For purposes of this
Agreement, “Effective Date of a Change in Control” shall mean the first to occur
of (A) the date on which a Person first becomes the Beneficial Owner of 30% or
more of the combined voting power of the Company’s then outstanding securities
as defined in subparagraph (d)(i) above, or (B) the effective date of the
election of one or more directors to the Board which results in the individuals
defined in subparagraph (d)(ii) above ceasing to constitute a majority of the
number of directors then serving, or (C) the effective date of the consummation
of a merger or consolidation of the Company or any direct or indirect subsidiary
of the Company with any other corporation as defined in subparagraph (d)(iii)
above, or (D) the effective date of a liquidation or dissolution of the Company,
or a sale or disposition by the Company of all or substantially all of the
Company’s assets, as defined in subparagraph (d)(iv) above.


3.    Termination Following Change in Control.


(a)    Compensation Payable Upon Termination. If a Change in Control of the
Company shall have occurred, the Executive shall be entitled to the compensation
provided in Section 4 hereof upon the termination of the Executive’s employment
with the Company by the Executive or by the Company unless such termination is
as a result of:


(i)    the Executive’s death;


(ii)    the Executive’s Disability (as defined in Section 3(b) below;


(iii)    the Executive’s termination by the Company for Cause (as defined in
Section 3(c) below); or


(iv)    the Executive’s decision to terminate employment other than for Good
Reason (as defined in Section 3(d) below).


Notwithstanding the foregoing provisions of this Section 3, if the Executive’s
employment is terminated by the Company other than for Cause or Disability (for
purposes of this paragraph, Cause shall include all of the events set forth in
Section 3(c) hereof and the following: willfully engaging by the Executive in
continued misconduct which is materially injurious to the Company after having
been advised in writing of the particular misconduct deemed by the Company to be
materially injurious to the Company and instructed in such writing to cease any
further misconduct of a similar nature) prior to a Change in Control, and it is
reasonably demonstrated that such termination (i) was at the request of a third
party who has taken steps reasonably calculated to effect a Change in Control or
(ii) otherwise arose in connection with a Change in Control, then for all
purposes of this Agreement, such termination shall be deemed to have occurred
immediately following a Change in Control; in addition, if the Executive’s
employment is terminated by the




--------------------------------------------------------------------------------




Company other than for Cause (as defined in this paragraph) or Disability within
90 days prior to a Change in Control, such termination shall conclusively be
deemed to have occurred following a Change in Control. For further
clarification, in the event of a termination of employment prior to a Change in
Control that is treated as having occurred after a Change in Control, the
Executive shall not be entitled to benefits under Section 4 hereof if the
Executive voluntarily terminated his or her employment whether or not for Good
Reason.


(b)    Disability. If, as a result of the Executive’s incapacity due to physical
or mental illness, the Executive shall have been absent from his or her duties
with the Company on a full-time basis for one year and within thirty days after
written Notice of Termination (as hereinafter defined) is thereafter given by
the Company, the Executive shall not have returned to the full-time performance
of the Executive’s duties, the Company may terminate this Agreement for
“Disability.”


(c)    Cause. The Company may terminate the Executive’s employment for Cause.
For purposes of this Agreement only, the Company shall have “Cause” to terminate
the Executive’s employment hereunder only on the basis of:


(i)    the willful and continued failure by the Executive to substantially
perform the Executive’s duties with the Company (other than any such failure
resulting from the Executive’s incapacity due to physical or mental illness and
other than in respect of any duties inconsistent with, or more burdensome than,
the Executive’s duties with the Company immediately prior to a Change in Control
of the Company);


(ii)    misappropriation or embezzlement from the Company or any other act or
acts of dishonesty by the Executive constituting a felony that results, or is
intended to result, directly or indirectly, in gain to or personal enrichment of
the Executive at the Company’s expense;


(iii)    the conviction of the Executive of a felony involving the moral
turpitude of the Executive; or


(iv)    the refusal of the Executive to accept offered employment after a Change
in Control which complies with the terms and conditions of Section 3(g) hereof.


For purposes of this Section 3(c), no act or failure to act on the part of the
Executive shall be considered “willful” unless done, or omitted to be done, by
the Executive not in good faith and without reasonable belief that the action or
omission of the Executive was in the best interest of the Company.
Notwithstanding the foregoing, the Executive shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the entire membership of the Board at a meeting of
the Board called and held for the purpose (after reasonable notice to the
Executive and an opportunity for the Executive, together with the Executive’s
counsel, to be heard before the Board), finding that the Executive was guilty of
conduct set forth in this Section 3(c) and specifying the particulars thereof in
detail.


(d)    Good Reason. The Executive may terminate the Executive’s employment for
Good Reason at any time after the Effective Date of a Change in Control of the
Company. For purposes of this Agreement “Good Reason” shall mean the occurrence
of any of the following unless the Executive has given his or her express prior
written consent:


(i)    a good faith determination by the Executive that there has been a
material adverse change in the Executive’s working conditions or
responsibilities relative to the most favorable working




--------------------------------------------------------------------------------




conditions, and responsibilities applicable to the Executive during the 12 month
period prior to the Change in Control (including, but not limited to, a
significant reduction in the level of support services, staff, secretarial and
other assistance, office space, and accoutrements);


(ii)    the assignment to the Executive by the Company of duties inconsistent
with the Executive’s position, duties, and reporting responsibilities with the
Company immediately prior to a Change in Control of the Company (including, but
not limited to, a reduction in the nature or scope of the Executive’s authority,
powers, functions, or duties), or a change in the Executive’s titles or offices
as in effect immediately prior to a Change in Control of the Company, or any
removal of the Executive from or any failure to reelect the Executive to any of
such positions, except in connection with the termination of his or her
employment for Disability or Cause, or as a result of the Executive’s death, or
by the Executive other than for Good Reason;


(iii)    a reduction by the Company in the Executive’s base salary as in effect
on the date hereof or as the same may be increased from time to time during the
term of this Agreement, or the Company’s failure to increase (within 12 months
of the Executive’s last increase in base salary) the Executive’s base salary
after a Change in Control of the Company in an amount which at least equals, on
a percentage basis, the average percentage increase in base salary for all
officers of the Company effected in the preceding 12 months;


(iv)    any action by the Company which would adversely affect the Executive’s
participation in or materially reduce the Executive’s benefits, in the
aggregate, under the Benefit Plans, Incentive Plans, and Securities Plans;
“Benefit Plans” include health and welfare benefit plans in which the Executive
is participating at the time of a Change in Control of the Company (including,
without limitation, the Company’s pension plans, group life insurance plan, and
medical, dental, accident and disability plans); “Incentive Plans” include
incentive compensation plans in which the Executive is participating at the time
of a Change in Control of the Company (including, without limitation, the
Company’s annual incentive compensation plan and the three-year Performance
Incentive Plan); and “Securities Plans” include any plan or arrangement to
receive securities of the Company in which the Executive is participating at the
time of a Change in Control of the Company (including, without limitation, the
Company’s Stock Option Plan, and any other plan or arrangement to receive and
exercise stock options, stock appreciation rights, career shares, bridge shares,
restricted stock or grants thereof).


(v)    a relocation of the Company’s principal executive offices to a location
outside of Dallas County, Texas, or the Executive’s relocation to any place
other than the location at which the Executive performed the Executive’s duties
prior to a Change in Control of the Company, except for required travel by the
Executive on the Company’s business to an extent substantially consistent with
the Executive’s business travel obligations at the time of a Change in Control
of the Company;


(vi)    any failure by the Company to provide the Executive with the number of
paid vacation days to which the Executive is entitled at the time of a Change in
Control of the Company;


(vii)    any material breach by the Company of any provision of this Agreement;


(viii)    any failure by the Company to obtain the assumption of this Agreement
by any successor or assign of the Company; or






--------------------------------------------------------------------------------




(ix)    any purported termination of the Executive’s employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 3(e) below, and for purposes of this Agreement, no such purported
termination shall be effective.


(e)    Notice of Termination. Any termination by the Company pursuant to Section
3(b), 3(c) or 3(d) shall be communicated by a Notice of Termination. For
purposes of this Agreement, a “Notice of Termination” shall mean a written
notice which shall indicate those specific termination provisions in this
Agreement relied upon and which sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated. For purposes of this Agreement, no
such purported termination by the Company shall be effective without such Notice
of Termination.


(f)    Date of Termination. “Date of Termination” shall mean (a) if this
Agreement is terminated by the Company for Disability, thirty days after Notice
of Termination is given to the Executive (provided that the Executive shall not
have returned to the performance of the Executive’s duties on a full-time basis
during such 30-day period), (b) if the Executive’s employment is terminated by
the Company for any other reason, the date on which a Notice of Termination is
given, or (c) if the Executive terminates his or her employment for Good Reason,
the date on which a Notice of Termination is given.


(g)    Continued Employment After Change in Control. If a Change in Control has
occurred, the Executive shall not be treated as having terminated employment for
purposes of this Agreement, and therefore will not be entitled to any benefits
under this Agreement after such Change in Control, if (i) the unit, division, or
subsidiary for which the Executive primarily provides services is spun-off,
sold, or otherwise disposed of, (ii) such transaction (x) was approved by a vote
of at least two-thirds (2/3) of the directors of the Company who satisfy the
requirements of subparagraph (d)(ii) of Section 2 above, and (y) did not
originate with an unsolicited offer (as determined by the Board in good faith),
and (iii) the Executive is offered employment in writing with the purchasing or
continuing entity, and (iv) such purchasing or continuing entity enters into a
written agreement with the Company and the Executive, which is approved by a
vote of at least 2/3 of the directors of the Company who satisfy the requirement
of subparagraph (d)(ii) of Section 2 hereof, which expressly, absolutely, and
unconditionally assumes and agrees to perform this Agreement in the same manner
and to the same extent that a successor to all or substantially all of the
business and/or assets of the Company would be required as provided in Section 8
hereof (except that subparagraph (d)(x) of Section 3 shall not be applicable to
any such Executive), and it shall be conclusively presumed for purposes of such
agreement that a Change in Control has occurred with respect to the Executive.


4.    Severance Compensation upon Termination of Employment. The Company may
terminate the Executive’s employment at any time; however, if (a) during the
two-year period beginning on the Effective Date of a Change in Control, the
Company shall terminate the Executive’s employment other than pursuant to
Section 3(b) or 3(c) or if the Executive shall terminate his or her employment
for Good Reason or (b) during any period of time after a Change in Control has
occurred but prior to either the Effective Date of a Change in Control or the
date on which the Board (or shareholders of the Company, if applicable) takes
any action which has the effect of rescinding or nullifying the Change in
Control (or on the date a Change of Control is rescinded or nullified without
the necessity of any such action), the Company shall terminate the Executive’s
employment other than pursuant to Section 3(b) or 3(c) or if the Executive shall
terminate his or her employment for Good Reason, then as severance pay:


(a)    Except as otherwise provided by Section 6 below, the Company shall pay to
the Executive in a lump sum, in cash, on or before the eighth day following the
date the Executive returns the Release (as defined below), an amount equal to
three (3.0) times the sum of (A) the Executive’s base salary as in effect
immediately prior to the Change in Control or, if higher, in effect immediately
prior to the Date of Termination,




--------------------------------------------------------------------------------




and (B)  the greater of (i) the average bonus (under all Company bonus plans for
which the Executive is eligible) earned with respect to the three most recently
completed full fiscal years (or if the Executive has not been employed for at
least three full fiscal years, all completed full fiscal years during which he
or she has been employed), or (ii) the target bonus (under all Company bonus
plans for which the Executive is eligible) for the fiscal year in which the
Change in Control occurs. Notwithstanding the foregoing, in the event the time
period for the execution and return of the Release begins in one taxable year
and ends in a second taxable year, the payments provided by this Section 4(a)
shall not be made until the later of (i) the first business day in the second
taxable year or (ii) the eighth day following the date the Executive returns the
Release.


(b)    For a period of thirty-six (36) months subsequent to the Executive’s Date
of Termination, the Company shall at its expense continue on behalf of the
Executive and his or her dependents and beneficiaries, all medical, dental,
vision, health, and life insurance benefits, which were being provided to the
Executive at the time of termination of employment. The benefits provided in
this Section 4(b) shall be no less favorable to the Executive, in terms of
amounts and deductibles and costs to him, than the coverage in effect
immediately prior to the Change in Control (or, if more favorable to the
Executive, immediately prior to the Notice of Termination). The Company’s
obligation hereunder to provide a benefit shall terminate if the Executive
obtains comparable coverage under a subsequent employer’s benefit plan. For
purposes of the preceding sentence, benefits will not be comparable during any
waiting period for eligibility, for such benefits or during any period during
which there is a preexisting condition limitation on such benefits. The Company
also shall pay a lump sum equal to the amount of any additional income tax
payable by the Executive and attributable to the benefits provided under this
subparagraph (b) at the time such tax is imposed upon the Executive. In the
event that the Executive’s participation in any such coverage is barred under
the general terms and provisions of the plans and programs under which such
coverage is provided, or any such coverage is discontinued or the benefits
thereunder are materially reduced, the Company shall provide or arrange to
provide the Executive with benefits substantially similar to those which the
Executive was entitled to receive under such coverage immediately prior to the
Notice of Termination. At the end of the period of coverage set forth above, the
Executive shall have the option to have assigned to him at no cost to the
Executive and with no apportionment of prepaid premiums, any assignable
insurance owned by the Company and relating specifically to the Executive, and
the Executive shall be entitled to all health and similar benefits that are or
would have been made available to the Executive under law (including
continuation coverage under COBRA).


The foregoing payments shall be subject to withholding of federal, state and
local income, FICA and similar taxes, if required by law. Notwithstanding the
foregoing, the Executive shall not be eligible to receive any payment or benefit
provided for in this Section 4 unless the Executive shall have executed a
release on or before the date that is thirty (30) days following the Date of
Termination, in form and substance reasonably acceptable to the Company (the
“Release”), effective as of the Executive’s Date of Termination or a date
subsequent thereto and shall not have revoked the Release. No later than the
date for payment provided for in Section 4(a), the Executive must have properly
executed the Release and returned it to the Company, and such Release must have
become fully effective and irrevocable. If that condition is not met, the
Executive shall not be entitled at any time to any payment or benefit provided
for in this Section 4.


5.    Section 280G.


(a)    Payments. In the event that any severance and other benefits provided to
or for the benefit of the Executive or his legal representatives and dependents
pursuant to this Agreement and any other agreement, benefit, plan, or policy of
the Company (this Agreement and such other agreements, benefits, plans, and
policies collectively being referred to herein as the “Change in Control
Arrangements”) constitute “parachute payments” within the meaning of Section
280G(b)(2)(A)(i) of the Code (such severance and other benefits being referred
to herein as the “Payments”), the Company will provide the Executive




--------------------------------------------------------------------------------




with a computation of (i) the maximum amount of “Payments” due to the Executive
under the Change in Control Arrangements that could be made without the
imposition of the excise tax under Code Section 4999, (said maximum amount being
referred to as the “Capped Amount”); (ii) the value of all Payments that could
be made pursuant to the terms of the Change in Control Arrangements (all said
payments, distributions and benefits being referred to as the “Uncapped
Payments”); (iii) the dollar amount of excise tax (if any) which the Executive
would become obligated to pay pursuant to Code Section 4999 as a result of
receipt of the Uncapped Payments (the “Excise Tax Amount”); and (iv) the net
value of the Uncapped Payments after reduction by (A) the Excise Tax Amount, (B)
the estimated income taxes payable by the Executive on the difference between
the Uncapped Payments and the Capped Amount, assuming that the Executive is
paying the highest marginal tax rate for state, local and federal income taxes,
and (C) the estimated hospital insurance taxes payable by the Executive on the
difference between the Uncapped Payments and the Capped Amount based on the
hospital insurance tax rate under Code Section 3101(b)(1) and the additional tax
for income in excess of $200,000 under Code Section 3101(b)(2) (the “Net
Uncapped Amount”).


If the Capped Amount is greater than the Net Uncapped Amount, the Executive
shall be entitled to receive or commence to receive Payments equal to the Capped
Amount; or if the Net Uncapped Amount is greater than the Capped Amount, the
Executive shall be entitled to receive or commence to receive Payments equal to
the Uncapped Payments. If the Executive receives the Uncapped Payments, then the
Executive shall be solely responsible for the payment of all income and excise
taxes due from the Executive and attributable to such Uncapped Payments, with no
right of additional payment from the Company as reimbursement for any taxes. If
the Executive receives the Capped Amount, he or she shall be entitled to select
which Payments shall be paid and which shall be forfeited.


(b)    Determination By Accountant. Unless the Company and the Executive
otherwise agree in writing, any determination required under this Section 5
shall be made in writing by independent public accountants agreed to by the
Company and the Executive (the “Accountants”), whose determination shall be
conclusive and binding upon the Executive and the Company for all purposes. For
purposes of making the calculations required by this Section 5, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Company and the Executive
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section 5. The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section 5.


(c)    Company Obligation. If the computations and valuations required to be
provided by the Company to the Executive pursuant to this Section 5 are on audit
challenged by the Internal Revenue Service as having been performed in a manner
inconsistent with the requirements of Code Sections 280G and 4999 and as a
result of such audit or determination, (i) the amount of cash and the benefits
provided for in Section 5 remaining to Executive after completion of such audit
or determination is less than (ii) the amount of cash and the benefits which
were paid or provided to Executive on the basis of the calculations provided for
in Section 5 (the difference between (i) and (ii) being referred to as the
“Short Fall Amount”), then the Executive shall be entitled to receive an
additional payment (an “Indemnification Payment”) in an amount such that, after
payment by the Executive of all taxes (including additional excise taxes under
said Code Section 4999 and any interest, and penalties imposed with respect to
any taxes) imposed upon the Indemnification Payment and all reasonable
attorneys’ and accountants’ fees incurred by the Executive in connection with
such audit or determination, the Executive retains an amount of the
Indemnification Payment equal to the Short Fall Amount. The Company shall pay
the Indemnification Payment to the Executive in a lump sum cash payment within
ten (10) days of the completion of such audit or determination.






--------------------------------------------------------------------------------




6.    Six Month Delay.


(a)    To the extent (i) any payment or payments to which the Executive becomes
entitled under this Agreement, or any agreement or plan referenced herein, in
connection with the Executive’s termination of employment with the Company
constitute deferred compensation subject to Section 409A of the Code, and (ii)
the Executive is deemed at the time of such termination of employment to be a
“specified employee” under Section 409A of the Code, then such payment or
payments shall not be made or commence until the earliest of (A) the expiration
of the six (6) month period measured from the date of the Executive’s
“separation from service” (as such term is defined in final Treasury Regulations
issued under Section 409A of the Code and any other guidance issued thereunder)
with the Company; (B) the date the Executive becomes “disabled” (as defined in
Section 409A of the Code); or (C) the date of the Executive’s death following
such separation from service. Upon the expiration of the applicable deferral
period, any payments which would have otherwise been made during that period
(whether in a single sum or in installments) in the absence of this Section 6
shall be paid to the Executive or the Executive’s beneficiary in one lump sum.


(b)    To the extent that any payment or payments referenced in Section 6(a)
above become subject to the six month delay due to the Executive’s status as a
specified employee, any such payment shall be paid into the Trinity Industries,
Inc. Severance Benefits Trust, under agreement dated as of ________________,
_____, on the date on which the Executive would have received such payment
without application of this Section 6, and shall be paid to the Executive at the
time the Executive becomes entitled to such payment or payments under this
Section 6.


(c)    The Executive has reviewed with the Executive’s own tax advisors the tax
consequences of this Agreement and the transactions contemplated hereby. The
Executive is relying solely on his or her tax advisors and not on any statements
or representations of the Company or any of its agents and understands that the
Executive (and not the Company) shall be responsible for the Executive’s own tax
liability that may arise as a result of this Agreement or the transactions
contemplated hereby, except as otherwise specifically provided in this
Agreement.


7.    No Obligation To Mitigate Damages; No Effect on Other Contracts.


(a)    The Executive shall not be required to mitigate damages or the amount of
any payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for under this Agreement
be reduced by any compensation earned by the Executive as the result of
employment by another employer after the Date of Termination, or otherwise.


(b)    The provisions of this Agreement, and any payment provided for hereunder,
shall not reduce any amounts otherwise payable, or in any way diminish the
Executive’s existing rights, or rights which would accrue solely as a result of
the passage of time, under any other agreement, contract, plan or arrangement
with the Company.


8.    Successor to the Company.


(a)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company by written agreement in form and substance
satisfactory to the Executive, expressly, absolutely and unconditionally to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Any failure of the Company to obtain such agreement prior to
the effectiveness of any such succession shall be a material breach of this
Agreement and shall entitle the Executive to terminate the Executive’s
employment for Good Reason. As used in this




--------------------------------------------------------------------------------




Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which executes and delivers
the agreement provided for in this Section 8 or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law.


(b)    This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amounts are still payable to him hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the Executive’s devisee, legatee, or other designee or, if
there be no such devisee, legatee or other designee, to executor or
administrator of the Executive’s estate.


9.     Non-disclosure. During the Executive’s employment with the Company, the
Company shall grant the Executive otherwise prohibited access to the Company’s
trade secrets and confidential information which is not known to the Company’s
competitors or within the Company’s industry generally, which was developed by
the Company over a long period of time and/or at the Company’s substantial
expense, and which is of great competitive value to the Company. “Confidential
Information” includes any trade secrets or confidential or proprietary
information of the Company disclosed to the Executive by the Company, either
directly or indirectly, in writing, orally, or by drawings or observation.
“Confidential Information” does not include, and there shall be no obligation
hereunder with respect to, information that (i) is generally available to the
public on the date of this Agreement or (ii) becomes generally available to the
public other than as a result of a disclosure not otherwise permissible
hereunder. Throughout the Executive’s employment with the Company and
thereafter: (i) the Executive shall hold all Confidential Information in the
strictest confidence, take all reasonable precautions to prevent its inadvertent
disclosure to any unauthorized person, and follow all policies of the Company
protecting the Confidential Information; and (ii) the Executive shall not,
directly or indirectly, utilize, disclose or make available to any other person
or entity, any of the Confidential Information, other than in the proper
performance of the Executive’s duties.

10.    Non-competition. As consideration for thirty percent (30%) of any amount
payable to the Executive pursuant to Section 4(a) of this Agreement and in
consideration for (i) the Company’s promise to provide Confidential Information
to the Executive, (ii) the substantial economic investment made by the Company
in the Confidential Information and the goodwill of the Company, (iii) the
Company’s employment of the Executive and the compensation and other benefits
provided by the Company to the Executive, to protect the Company’s Confidential
Information and the business goodwill of the Company, the Executive agrees to
the following restrictive covenant. For a twelve (12) month period (the
“Non-competition Period”) subsequent to the Executive’s Date of Termination, the
Executive agrees he or she will not, directly or indirectly, absent the express,
written consent of the Company’s Chief Financial Officer (“CFO”) or his
designee, become or serve as, directly or indirectly, a director, officer,
employee, owner, partner, advisor, agent, or consultant with any business that
competes, directly or indirectly, with the Company or its affiliated entities or
that was on the Executive’s Date of Termination, or becomes thereafter, a
customer of the Company or its affiliated entities, in any state or similar
geographic territory in which the Company or any of its affiliates operate.
Further, for a six (6) month period after the Executive’s Date of Termination,
the Executive agrees not to serve as a consulting or testifying expert for any
third party in any legal proceedings (including arbitration or mediation) or
threatened legal proceedings involving the Company, unless called to do so by
the Company or an affiliate. The Executive agrees to notify the CFO in writing,
with a copy of such notice to the Chief Legal Officer of the Company, in the
event the Executive accepts employment of any nature with any person, business,
or entity during the Non-competition Period.






--------------------------------------------------------------------------------




11.    Notice. For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, as follows:


If to the Company:


Trinity Industries, Inc.
P. O. Box 568887
Dallas, Texas 75356-8887
Attention: President


If to the Executive:


(Home Address)


or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.


12.    Miscellaneous. No waiver by either party hereto at any time of any breach
by the other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied with respect to the subject matter hereof have been made by either party
which are not set forth expressly in this Agreement. This Agreement shall be
governed by and construed in accordance with the laws of the State of Texas.


13.    Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


14.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


15.    Binding Arbitration. In the event of any dispute, controversy or claim
arising out of, or in connection with or relating to this Agreement, or the
interpretation, performance or breach thereof (any such matter, a “Dispute”),
the parties hereto shall resolve such Dispute by binding arbitration under the
Commercial Arbitration rules of the American Arbitration Association or its
successor (the “AAA”) then in effect, and in accordance with applicable law, but
subject to the following agreed provisions. Subject to legal privileges, the
arbitrator shall have the power to permit discovery to the fullest extent
allowable under the Federal Rules of Civil Procedure. The arbitration shall be
conducted in Dallas, Texas, and the proceedings shall be kept strictly
confidential by the parties, their respective advisors and the arbitrators.
Notice of papers or processes relating to any arbitration proceeding, or for the
confirmation of award and entry of judgment on an award may be served on each of
the parties by registered or certified mail at the addresses set forth in
Section 11 hereof. Each such Dispute shall be promptly adjudicated by a panel of
three neutral arbitrators appointed as follows:


(a)    each party shall nominate an arbitrator, and the two arbitrators so
appointed shall appoint a third arbitrator who shall act as president of the
arbitral tribunal;


(b)    if either party fails to nominate an arbitrator within thirty (30) days
of receiving notice of the nomination of an arbitrator by the other party, such
arbitrator shall be appointed by the AAA upon the written request of either
party;




--------------------------------------------------------------------------------






(c)    if the two arbitrators to be nominated by the parties fail to agree upon
a third arbitrator within thirty (30) days of the appointment of the second
arbitrator, the third arbitrator shall be appointed by the AAA upon the written
request of either party; and


(d)    should a vacancy arise because any arbitrator dies, resigns, refuses to
act or becomes incapable of performing his functions, the vacancy shall be
filled by the method by which that arbitrator was originally appointed.


All arbitrators shall be of good reputation and character and shall be highly
knowledgeable about manufacturing industry matters and have legal expertise
relating to the Dispute. The Company shall pay the arbitrators’ expenses. The
arbitrators shall provide a written opinion supporting their conclusions,
including detailed findings of fact and conclusions of law. Such findings of
fact shall be final and binding on the parties. The arbitrators may award
damages and/or permanent injunctive relief, but in no event shall the
arbitrators have the authority to award punitive or exemplary damages.
Notwithstanding anything to the contrary in this Section 15, the Company may
apply to a court of competent jurisdiction to enforce the covenants set forth in
Sections 9 and 10 for relief in the form of a temporary restraining order or
preliminary or permanent injunction. If proper notice of any hearing has been
given, the arbitrators shall have full power to proceed to take evidence or to
perform any other acts necessary to arbitrate the matter in the absence of any
party who fails to appear.


16.    Legal Fees and Expenses. The Company shall pay, upon written demand
therefor by the Executive, all legal fees and expenses which the Executive may
reasonably incur as a result of any Dispute (regardless of the outcome thereof)
by or with the Company or others regarding the validity or enforceability of, or
liability under, any provision hereof (including as a result of any Dispute
about the amount of any payments pursuant to Sections 4 or 5), plus in each case
interest at the “applicable Federal rate” (as defined in Section 1274(d) of the
Code). In any action brought by the Executive for damages or to enforce any
provisions hereof, he or she shall be entitled to seek both legal and equitable
relief and remedies, including, without limitation, specific performance of the
Company’s obligations hereunder, in his or her sole discretion.


17.    Continuation of Salary During Dispute. In the event of any dispute or
contest by or with the Company or others regarding the validity or
enforceability of, or liability under, any provision hereof (including as a
result of any contest about the amount of any payments pursuant to Sections 4 or
5), and upon written demand by the Executive, the Company shall continue to pay
the Executive his or her base salary as in effect immediately prior to the date
of the Change in Control. Said periodic payments shall be made in accordance
with the Company’s normal payroll practices. Payments shall continue until final
resolution of such dispute or contest either by an agreement between the
Executive and the Company or formal order of a court with proper jurisdiction.
In the event that the Company substantially prevails in such dispute, the
Executive shall be obligated to repay to the Company all amounts he or she has
received under this Section 17 (after taxes applicable thereto) plus interest at
the “applicable Federal rate” (as defined in Section 1274(d) of the Code).


18.    Confidentiality. The Executive shall retain in confidence any and all
confidential information known to the Executive concerning the Company and its
business so long as such information is not otherwise publicly disclosed.


19.    Modification. No change or modification of this Agreement shall be valid
or binding upon the parties unless the change or modification is in writing and
signed by the parties.






--------------------------------------------------------------------------------




20.    Subsidiaries. In this Agreement, there are numerous references to the
Executive’s employment by and duties with the Company, payment of benefits and
compensation by the Company, and termination of employment with the Company. The
parties to this Agreement acknowledge that the Executive may be employed,
currently or at some time in the future, by a subsidiary of the Company. As used
in this Agreement, a subsidiary means an entity which is at least 80% owned,
directly or indirectly, by the Company. It is the parties’ intention that
transfer of the Executive’s employment from the Company to a subsidiary or from
one subsidiary to another subsidiary will not constitute a termination of
employment with the Company for any reason hereunder unless otherwise
specifically provided herein. In addition, unless otherwise specifically
provided herein (including Section 3(g)), “termination of employment with the
Company” shall mean termination of employment with the Company and all of its
subsidiaries, and “termination of employment by Company” shall mean termination
of employment by the entity which actually employs the Executive. Other
references to employment by the Company, duties with the Company, and salary and
benefits shall include employment, duties, salary, and benefits with respect to
the entity which actually employs the Executive. However, with respect to the
definition of Change in Control of the Company, except as otherwise specifically
provided herein, references to the Company shall mean only the Company, and the
obligations under Sections 4 and 5 herein shall be obligations of the Company.


21.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties, and fully supersedes any and all prior agreements, understanding or
representations between the parties pertaining to or concerning the subject
matter of this Agreement. No oral statements or prior written material not
specifically incorporated in this Agreement shall be of any force and effect.
The Executive acknowledges and represents that in executing this Agreement, the
Executive does not rely on, has not relied on, and specifically disavows any
reliance on any communications, promises, statements, inducements, or
representation(s), oral or written, by the Company, except as expressly
contained in this Agreement. The parties represent that they relied on their own
judgment in entering into this Agreement.


22.    Section 409A. This Agreement is intended to be interpreted and applied so
that the payments and benefits set forth herein shall either be exempt from the
requirements of Section 409A of the Code, or shall comply with the requirements
of Section 409A of the Code. In no event may the Executive, directly or
indirectly, designate the calendar year of any payment to be made under this
Agreement to the extent such payments constitute a “deferral of compensation”
within the meaning of Section 409A of the Code. Notwithstanding anything in this
Agreement or elsewhere to the contrary, a termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits that constitute
“non-qualified deferred compensation” within the meaning of Section 409A of the
Code upon or following a termination of the Executive’s employment unless such
termination is also a “separation from service” within the meaning of Section
409A of the Code and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service” within the meaning of Section 409A of the Code.
Each payment under this Agreement to the Executive (including any installment
payments) shall be deemed a separate payment.


23.    Termination of Prior Agreement. The parties hereto agree that the Amended
and Restated Executive Severance Agreement Class A-1 between the Company and the
Executive is terminated as of the date hereof and of no further force and
effect.






* * * * *




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


TRINITY INDUSTRIES, INC.






By:        ____________________________________________
Name:    Timothy R. Wallace
Title:
Chairman, Chief Executive Officer, and President





EXECUTIVE






By:        ____________________________________________
Name:    ____________________________________________    
Title:    ____________________________________________
    








